Case 1:19-cv-24713-KMW Document 61 Entered on FLSD Docket 05/11/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             CASE NO.: 1:19-cv-24713 (KMW)

  SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,
  v.

  NEIL BURKHOLZ, FRANK BIANCO,
  PALM FINANCIAL MANAGEMENT, LLC,
  AND SHORE MANAGEMENT SYSTEMS, LLC,

                              Defendants, and

  RHODA BURKHOLZ AND SUZANNE BIANCO,


                        Relief Defendants.
  ___________________________________________/

                FINAL JUDGMENT AS TO DEFENDANT NEIL BURKHOLZ

         THIS MATTER is before the Court on Plaintiff’s motion for final default judgment

  against Defendant Neil Burkholz (DE 57). The motion is GRANTED. On March 4, 2020,

  the Clerk of Court entered a Clerk’s Default against Defendant Neil Burkholz. (DE 53).

  The Court has reviewed Plaintiff Securities and Exchange Commission’s (SEC) Motion

  for Default Judgment against Burkholz, all supporting documents, and the record. Based

  on the evidence and authorities presented therein, the Court finds that Burkholz has

  violated Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15

  U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], and

  orders as follows:

  I.     Permanent Injunction

         IT IS ORDERED, ADJUDGED, AND DECREED that Burkholz is permanently

  restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Exchange
Case 1:19-cv-24713-KMW Document 61 Entered on FLSD Docket 05/11/2020 Page 2 of 5



  Act [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5],

  by using any means or instrumentality of interstate commerce, or of the mails, or of any

  facility of any national securities exchange, in connection with the purchase or sale of any

  security:

         (a)    to employ any device, scheme, or artifice to defraud;

         (b)    to make any untrue statement of a material fact or to omit to state a material

         fact necessary in order to make the statements made, in the light of the

         circumstances under which they were made, not misleading; or

         (c)    to engage in any act, practice, or course of business which operates or

                would operate as a fraud or deceit upon any person by, directly or indirectly,

                (i) creating a false appearance or otherwise deceiving any person, or (ii)

                disseminating false or misleading documents, materials, or information or

                making, either orally or in writing, any false or misleading statement in any

                communication with any investor or prospective investor, about:

                       (A) any investment in securities,

                       (B) the prospects for success of any investment,

                       (C) the use of investor funds,

                       (D) compensation to any person,

                       (E) the rates of the investment return, historically or in the future,

                       (F) investor account balances, or

                       (G) the misappropriation of investor funds or investment proceeds.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

  Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following



                                                2
Case 1:19-cv-24713-KMW Document 61 Entered on FLSD Docket 05/11/2020 Page 3 of 5



  who receive actual notice of this Final Judgment by personal service or otherwise: (a)

  Burkholz’s officers, agents, servants, employees, and attorneys; and (b) other persons in

  active concert or participation with Burkholz or with anyone described in (a).

  II.    Monetary Relief

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Burholz is liable

  for disgorgement of $373,651, representing his net illicit gains, plus prejudgment interest

  in the amount of $55,928, and a financial penalty of $920,825, for a total of $1,350,404.

  Burholz shall pay this amount within 30 days after entry of this Final Judgment.

         Burkholz may transmit payment electronically to the Commission, which will

  provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be

  made directly from a bank account via Pay.gov through the SEC website at

  http://www.sec.gov/about/offices/ofm.htm. Burkholz may also pay by certified check,

  bank cashier’s check, or United States postal money order payable to the Securities and

  Exchange Commission, which shall be delivered or mailed to

         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169

   and shall be accompanied by a letter identifying the case title, civil action number, and

  name of this Court; Burkholz’s name as a defendant in this action; and specifying that

  payment is made pursuant to this Final Judgment.

         Burkholz shall simultaneously transmit photocopies of evidence of payment and

  case identifying information to the Commission’s counsel in this action. By making his

  payment, Burkholz relinquishes all legal and equitable right, title, and interest in such

  funds and no part of the funds shall be returned to him. Burkholz shall pay post-judgment


                                              3
Case 1:19-cv-24713-KMW Document 61 Entered on FLSD Docket 05/11/2020 Page 4 of 5



  interest on any delinquent amounts pursuant to 28 USC § 1961. The Commission shall

  hold the funds, together with any interest and income thereon (collectively, the “Fund”),

  pending further order of the Court.

            The Commission may propose a plan to distribute the Fund subject to the Court’s

  approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair

  Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall

  retain jurisdiction over the administration of any distribution of the Fund.       If the

  Commission staff determines that the Fund will not be distributed, the Commission shall

  send the funds paid pursuant to this judgment to the United States Treasury.

     III.      Account Transfers

            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, in partial

  satisfaction of Burkholz’s disgorgement obligation, within 3 days after being served with

  a copy of this Final Judgment, Wells Fargo Bank shall transfer the entire balance of the

  following bank accounts, which were frozen pursuant to an Order of this Court, to the

  Commission:


   Account Owner                                   Account Number


   Lifestyle Protection Group, Inc.                -4014


   Neil Burkholz, TTE                              -3337


   Neil Burkholz LLC                               -4843


            Wells Fargo Bank may transmit payment electronically to the Commission, which

  will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also


                                               4
Case 1:19-cv-24713-KMW Document 61 Entered on FLSD Docket 05/11/2020 Page 5 of 5



  be made directly from a bank account via Pay.gov through the SEC website at

  http://www.sec.gov/about/offices/ofm.htm. Wells Fargo Bank also may transfer these

  funds by certified check, bank cashier’s check, or United States postal money order

  payable to the Securities and Exchange Commission, which shall be delivered or mailed

  to

             Enterprise Services Center
             Accounts Receivable Branch
             6500 South MacArthur Boulevard
             Oklahoma City, OK 73169

  and shall be accompanied by a letter identifying the case title, civil action number, and

  name of this Court; and specifying that payment is made pursuant to this Final Judgment.

       IV.      Conclusion

             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

  retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

  Judgment.

             There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules

  of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without

  further notice.

             DONE AND ORDERED in chambers in Miami, Florida, this 11th day of May, 2020.




                                                 5
